DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action mailed 18 December 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 9, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7, 9, and 12-17 recite “by weight of the packaging structure of” for which there is insufficient written description support. After searching the Applicant’s specification there .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 9 and 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 7, 9, and 12-17, recite the second layer having a certain percentage of a specific component “by weight of the packaging structure” and is indefinite. It is unclear what the basis of the claimed weight percentages are relative to. The specification does not provide explicit support for a weight basis relative to “the packaging structure,” and the present claims do not specify that the weight percentages are relative to total weight of “the packaging structure.” Furthermore, the specification appears to measure/report all specific component weight percentages relative to either a total layer weight basis or a total composition weight basis (see Table 3, [00151-00163]). Further clarification is required. For the purpose of examination, the claims are interpreted as reciting “by weight relative to total weight of the second layer.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 12-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dalgewicz, III (US 6,773,735; “Dalgewicz”) in view of Dalgewicz, III et al. (US 6,077,904; Dalgewicz ‘904), Herman et al. (US 5,534,317; “Herman”), Song et al. (US 2008/0145670; “Song”), Oguro et al. (US 2003/0068455; “Oguro”) and Rice et al. (US 5,156,904; “Rice”).
Regarding claims 1, 5, 20, 21, and 27, Dalgewicz teaches a thermoformed multilayered thermoplastic container comprising a first polymeric layer (i.e., a second layer) and a third polymeric layer (i.e., a first layer) used for packaging (col. 1, lines 42-46, claim 1), which reads on the limitations of a packaging structure/formable sheet comprising a first layer and a second layer adjacent to the first layer recited in claims 1 and 21.
The first polymeric layer comprises a post-consumer waste polyethylene terephthalate (PCR PET) with a compatibilizer/emulsifier/surfactant (CES) ter-polymer, such as ethylene/glycidyl methacrylate/methacrylate, and a polyolefin (polyethylene or polypropylene) (col. 1, lines 59-61, col. 2, lines 6-11, col. 3, lines 4-6, col. 5, lines 14-55, col. 7, lines 25-40), which reads on the limitations of the second layer comprises a PCR PET, an ethylene/methyl 

Dalgewicz is silent regarding the first polymeric layer (second layer of claims 1 and 21) comprising an ethylene methyl acrylate.
Dalgewicz ‘904 discloses a polyester useful for food containers (abstract, col. 20, lines 1-6). The polyester comprises an impact modifier such as ethylene-methylacrylate (EMA) (col. 6, lines 15-23). The polyester has improved impact properties (col. 5, lines 50-54, col. 13, lines 45-60).
Dalgewicz and Dalgewicz ‘904 are both directed towards polyester compositions used for food containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first polymeric layer of Dalgewicz by adding an impact modifier such as EMA as taught by Dalgewicz ‘904 motivated by the expectation of improving the impact properties (col. 1, lines 20-26, col. 5, lines 50-58). As such, the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904 comprises an EMA impact modifier, which reads on the limitation of the second layer comprises an EMA recited in claims 1 and 21.

Dalgewicz in view of Dalgewicz ‘904 is silent regarding the third polymeric layer (first layer of claims 1 and 21) comprising a post-consumer resin.
Herman discloses a blend comprising major portions of PCR polyethylene and linear low density polyethylene (LLDPE) resin used for plastic containers, wherein the container maintains stress crack resistance (col. 1, lines 55-67, col. 2, lines 1-12). The blend has minimal diminution in physical properties and is permitted for use in various containers (col. 1, lines 45-67).
Dalgewicz in view of Dalgewicz ‘904, and Herman are both directed towards plastic containers comprising PCR. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a PCR polyethylene in place of a virgin polyethylene for the third polymeric layer of Dalgewicz in view of Dalgewicz ‘904 as taught by Herman motivated by the expectation of a recycled material reducing the cost, while also maintaining physical properties (col. 1, lines 55-65). As such, the third polymeric layer of Dalgewicz in view of Dalgewicz ‘904 and Herman comprises a PCR polyethylene and LLDPE, which reads on the limitation of the first layer comprises a PCR and a polyolefin recited in claims 1, 20, 21, and 27. 

Dalgewicz in view of Dalgewicz ‘904 and Herman is silent regarding a third (i.e., outer) layer comprising a post-consumer resin.
Herman discloses a blend of a PCR and linear low density polyethylene (LLDPE) resin used for plastic containers, wherein the container maintains stress crack resistance (col. 1, lines 55-67, col. 2, lines 9-12). 
Since Dalgewicz teaches the multilayered thermoplastic container can contain additional layers including a multiplicity of any or all of the aforementioned layers in any order as well as one or more additional layers for a wide variety of purposes (Dalgewicz col. 2, lines 22-30), it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As such, the multilayered thermoplastic container of Dalgewicz in view of Dalgewicz ‘904 and Herman comprises an outer layer comprising a PCR and a LLDPE resin, which reads on the limitations of a third layer adjacent the second layer and disposed on an exterior of the packaging structure/formable sheet, and the third layer comprises a post-consumer resin (PCR) recited in claims 1, 5, and 21.

Dalgewicz in view of Dalgewicz ‘904 and Herman is silent regarding the first polymeric layer (second layer of claims 1 and 21) additionally comprises a polypropylene maleic anhydride (PP-MAH) copolymer.
Song discloses a multilayer film used in packaging applications, wherein the first tie layer comprises a propylene-based polymer with a grafted maleic anhydride monomer that improves the peel strength properties ([0001-0002, 0013, 0038-0039, 0081]).
Dalgewicz in view of Dalgewicz ‘904 and Herman, and Song are both directed towards multilayered articles having a tie layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a PP-MAH copolymer in the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904 and Herman as taught by Song motivated by the expectation of improving the peel strength ([0001, 0039]). As such, the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904, Herman, and Song 

Dalgewicz in view of Dalgewicz ‘904, Herman, and Song is silent regarding that the first polymeric layer (second layer of claims 1 and 21) further comprises at least one polyamide produced from m-xylenediamine.
Oguro discloses a polyester composition comprising a polyamide (A) and a PET (C) usable for a film, sheet, or food container, wherein the polyamide (A) is a polyamide MXD6 (meta-xylenediamine) ([0009, 0013, 0019, 0059-0060]). The polyamide MXD6 provides the polyester composition with high gas barrier properties, excellent heat stability on melting, and has a glass transition temperature, melting point, and crystallinity close to PET ([0019]).
Dalgewicz in view of Dalgewicz ‘904, Herman, and Song, and Oguro are both directed towards polyester compositions used for food containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904, Herman, and Song by adding a polyamide MXD6 as taught by Oguro motivated by the expectation of having high gas barrier properties and excellent heat stability on melting ([0006, 0009, 0019]). As such, the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904, Herman, Song and Oguro comprises a polyamide MXD6, which reads on the limitation of the second layer additionally comprises at least one polyamide produced from m-xylenediamine recited in claims 1 and 21.

Dalgewicz in view of Dalgewicz ‘904, Herman, Song and Oguro is silent regarding a polyethyleneimine coating disposed on an exterior of the multilayer container, adjacent the outer layer.
Rice discloses a polyester film coated with a polyethyleneimine to render the film receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (col. 2, lines 49-68, col. 3, lines 25-28).
Dalgewicz in view of Dalgewicz ‘904, Herman, Song and Oguro, and Rice are directed towards polyester films used for packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer thermoplastic container of Dalgewicz in view of Dalgewicz ‘904, Herman, Song and Oguro by adding a polyethyleneimine coating over the outer layer as taught by Rice motivated by the expectation of making the container exterior receptive to direct extrusion coating with other polymers or to ink adhesion for labeling or other packaging applications (col. 2, lines 49-58). As such, the thermoplastic container of Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice contains a polyethyleneimine coating over the outer layer, which reads on the limitation of the packaging structure/formable sheet additionally comprises a polyethyleneimine coating disposed on an exterior of the packaging structure, adjacent the third layer recited in claims 1 and 21.

Regarding claims 2 and 22, Dalgewicz teaches that the first polymeric layer comprises minor amounts of additional polymers such as polypropylene (col. 5, 20-23), which reads on the limitation of the polyolefin is a polypropylene recited in claims 2 and 22.

Regarding claims 3 and 4, Dalgewicz teaches that the third polymeric layer forms the inner surface (i.e., food contact layer) (col. 2, lines 19-20, col. 6, lines 60-62), which reads on the limitation of the first layer is disposed on an interior of the packaging structure and is a food contact layer recited in claims 3 and 4.

Regarding claims 12 and 13, Dalgewicz teaches that the first polymeric layer comprises in whole or in part PCR PET, in addition to other additives up to about 30 wt.% and minor amounts of one or more additional polymers up to about 10 wt.% (col. 3, lines 4-7, col. 5, lines 4-26). As such, the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice comprises 60 to 100 wt.% of PCR PET, which overlaps, and therefore renders obvious, the limitations of the second layer comprises about 50 to 75 wt.% (40 to 70 wt.%) of PCR PET recited in claims 12 and 13. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Regarding claim 14, Dalgewicz teaches that the first polymeric layer comprises up to about 10 wt.% of polypropylene (col. 5, lines 20-23), which overlaps, and therefore renders obvious, the limitation of the second layer comprises about 5 to 60 wt.% of polypropylene recited in claim 14. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Regarding claim 15, Dalgewicz teaches the first polymeric layer comprises up to about 10 wt.% of polyethylene (col. 5, lines 20-23).
prima facie case of obviousness exists. 

Regarding claim 16, Dalgewicz ‘904 teaches that the first polymeric layer comprises about 1 to 30 wt.% of an EMA impact modifier (col. 6, lines 20-22), which encompasses, and therefore renders obvious, the limitation of the second layer comprises about 10% EMA recited in claim 16. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.

Regarding claim 17, Dalgewicz teaches that the first polymeric layer comprises about 1 to 5 wt.% of the CES ter-polymer (col. 7, lines 22-29), which encompasses, and therefore renders obvious, the limitation of the second layer comprises about 1 to 2 wt.% of ethylene/methyl acrylate/glycidyl methacrylate ter-polymer recited in claim 17. As set forth in MPEP 2144.05, in prima facie case of obviousness. 

 Regarding claims 18 and 19, Dalgewicz teaches that the layers of the multilayered thermoplastic container are formed by co-extrusion, additionally, the layers can be extruded and molded at different temperatures allowing for adequate adhesion between layers for adhesion (col. 9, lines 19-67), which reads on the limitations of the first, second, and third layer are co-extruded or melt-adhered recited in claims 18 and 19.

Claims 6, 7, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice as applied to claims 1 and 21 above, and further in view of Pollard (US 3,844,810; “Pollard”).
Regarding claims 6, 7, and 25, as described above, Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice teaches a thermoformed multilayered thermoplastic container that reads on the limitations of claims 1 and 21. Dalgewicz further teaches that the first polymeric layer can comprise up to about 30 wt.% of other additives such as dyes, pigments, and toners (col. 5, lines 12-20).
Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice is silent regarding the second polymeric layer comprising a blue-white titanium dioxide (TiO2) color concentrate.
Pollard discloses a coated pigment formulated with thermoplastic resin, such as titanium dioxide (i.e., white) and blue toner, wherein the pigments have a high degree of dispersion, 
Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice, and Pollard are both directed towards thermoplastic films comprising pigments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pigment such as a combination of a blue toner and TiO2 in the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice as taught by Pollard motivated by the expectation of having a blue-white color with a high degree of dispersion, brilliant reflected hues, and increased pigment concentration (col. 3, lines 9-15, 41-50). 
As such, the first polymeric layer of Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, Rice, and Pollard comprises up to 30 wt.% of a combination of blue toner and TiO2, which encompasses, and therefore renders obvious, the limitation of the second layer comprises about 5 to 6 wt.% of blue-white TiO2 color concentrate recited in claims 6, 7, and 25. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 

Claims 8, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice as applied to claims 1 and 21 above, and further in view of Grenda (US 2005/0161471; “Grenda”).
Regarding claims 8 and 26, as described above, Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice teaches a thermoformed container formed from a multilayer 
Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice is silent regarding the tray being a tray of multiple containers (e.g., compartments).
Grenda discloses a tray for fill and seal processing used for condiments such as ketchup, wherein the tray includes a plurality of dual compartment containers ([0002-0003, 0007], Fig. 4).

    PNG
    media_image1.png
    928
    881
    media_image1.png
    Greyscale

Figure 4 of Grenda illustrating the tray structure.
Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice, and Grenda are both directed toward trays for food packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the multilayer laminate of Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice into a tray that includes a plurality of dual compartment containers as taught by Grenda motivated by the expectation of using the tray in a fill and seal process. As such, the multilayer laminate of Dalgewicz in view of Dalgewicz ‘904, Herman, Song, Oguro, and Rice is formed into a tray that includes a plurality of dual compartment containers, which reads on the 

Regarding claim 9, Song that the amount of PP-MAH in the first polymeric layer is at least 5 wt.% ([0001-0002, 0013, 0038-0039, 0081]), which encompasses, and therefore renders obvious, the limitation of the second layer comprises 5 wt.% of PP-MAH copolymer by weight of the second layer. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.
  

Response to Arguments
Claim Rejections under 35 U.S.C. 112 (b)
Applicant’s arguments, see page 6 of the remarks, filed 1 February 2021, with respect to the rejection of claims 7, 9 and 12-17 under 35 U.S.C. 112(b) have been fully considered and have been updated in view of the present claim amendments. Therefore, the rejections of claims 7, 9 and 12-17 set forth in the Office Action mailed 18 December 2020 are maintained.
The rejection of claims 20 and 27 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the present claim amendments. Therefore, the rejection of claims 20 and 27 set forth in the Office Action mailed 18 December 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Dalgewicz, III (US 6,773,735; “Dalgewicz”) in view of Dalgewicz, III et al. (US 6,077,904; Dalgewicz ‘904), and  Herman et al. (US 5,534,317; “Herman”), and further in view of Pollard (US 3,844,810; “Pollard”), Song et al. (US 2008/0145670; “Song”), Oguro et al. (US 2003/0068455; “Oguro”), or Rice et al. (US 5,156,904; “Rice”). Additionally, Dalgewicz in view of Dalgewicz ‘904, Song, Herman, and further in view of Oguro, Rice, Pollard, or Grenda (US 2005/0161471; “Grenda”).
Applicant’s arguments filed 1 February 2021 have been fully considered but they are not persuasive. Due to the claim amendments, the grounds of rejection have been updated to reflect the claim amendments.
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 7 and 8 of the remarks, Applicant asserts that a person of skill in the art would not have reasonably looked at six separate references for the particular features as set forth in the rejection. 
However, each reference provides one of ordinary skill in the art teaching, suggestion, and motivation to combine with Dalgewicz. Additionally, Dalgewicz guides one of ordinary skill in the art to each feature described in each reference, and the features are well known and are understood by one of ordinary skill in the art. 
Namely, Dalgewicz discloses the following that leads to the addition of the applied secondary references: 
a multilayered thermoplastic container can contain additional layers including a multiplicity of any or all of the aforementioned layers in any order as well as one or more additional layers for a wide variety of purposes (col. 2, lines 22-30)
a polymeric layer comprising polyesters (col. 1, lines 59-61)
a tie layer that functions primarily as an adhesive (col. 1, lines 62-67)
a polymeric layer comprising up to about 30 wt.% of other additives such as dyes, pigments, and toners (col. 5, lines 12-20).
Therefore, one of ordinary skill in the art would have reasonably looked at each reference to further enhance the container and layers of Dalgewicz by incorporating the features set forth in the rejection as improvements for containers used for food packaging. As established by MPEP 2145 V, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. As such, Applicant’s argument is not found persuasive. 

Regarding argument (2), on pages 8 and 9 of the remarks, Applicant asserts that there is no motivation to singularly select and combine all six references, and that the proposed combination is improper hindsight. 
However, as described in argument 1 above, Dalgewicz provides guidance to one of ordinary skill in the art to look at other references that enhance the container and the layers of the container. The features incorporated in Dalgewicz provided different properties and enhancements to the container of Dalgewicz.
Dalgewicz ‘904 discloses an impact modifier included in a polyester resin that improves gas barrier and dimensional stability characteristics, used for molded food containers (Dalgewicz ‘904, col. 5, lines 50-58, col. 13, lines 5-19, col. 20, lines 1-40).
Herman discloses a post-consumer resin used for plastic containers that maintains its stress crack resistance, as well as having reduced cost due to being recycled material (col. 1, lines 5-10, 55-67).
Song discloses a tie layer comprising PP-MAH that provides improved peel strength and used for multilayer films of packages ([0001-0002, 0081, 0102-0103]).
Oguro discloses a polyamide MXD6 included in a polyester composition, wherein the MXD6 does not impair the stretching properties or mechanical performance of the polyester and manifests high gas barrier properties, wherein the polyester composition is used for multilayer sheet of food packaging containers ([0006, 0009, 0013, 0018-0019, 0059-0060])
Rice discloses a polyethyleneimine coating over a film that renders the film receptive to direct extrusion coating with other polymers or to ink adhesion, wherein the film is used for packaging applications (col. 2, lines 49 to col. 3, line 4).
Pollard discloses a coated pigment formulated with thermoplastic resin, such as titanium dioxide (i.e., white) and blue toner, wherein the pigments have a high degree of dispersion, brilliant reflected hues, and increased pigment concentration of the polymer used for a film or sheet (col. 3, lines 9-15, 41-50, col. 7, lines 1-20, col. 10, lines 23-26).
Therefore, each reference relied upon provides clear teaching, suggestion, and motivation for one of ordinary skill in the art to select and combine with Dalgewicz in order to enhance the container. The basis of each rejection is deemed proper.
Furthermore, as set forth in MPEP 2145 (XA), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. No knowledge was gleaned from Applicant’s specification to establish the grounds of rejection presented above. Therefore, the prima facie case of obviousness over the applied prior art is considered proper. As such, Applicant’s argument is not found persuasive.
	
Regarding argument (3), on page 9 of the remarks, Applicant asserts that one of skill in the art would not have found it “obvious to try” the particular combination of the elements from each of the six references. 
However, the basis of the rejection does not rely on an “obvious to try” rational (see MPEP 2143), rather the references provide teaching, suggestion, and motivation to use each element relied upon in the rejection. The references provide clear guidance and motivation to use each feature. As such, Applicant’s argument is not found persuasive.

Regarding argument (4), on pages 9 and 10 of the remarks, Applicant asserts that the rejection attempts to individually and separately reconstruct the various features recited in the claims using the six different references, with no motivation to combine the singular elements of each reference. 
However, as described in arguments 1 and 2 above, Dalgewicz provides guidance that leads to each of the additional five references, wherein each reference provides teaching, suggestion, and motivation for including the various features combined with Dalgewicz. Therefore, the basis of the rejection is not an attempt to reconstruct the various features, but relies on Dalgewicz in combination with the other reference to enhance the container of Dalgewicz. As such, Applicant’s argument is not found persuasive.

Regarding argument (5), on page 10 of the remarks, Applicant asserts that there is picking and choosing of embodiments of Dalgewicz ‘904, Oguro, and Herman, namely picking particular compositions and using those compositions in specific layers with no motivation. 
However, Dalgewicz ‘904 discloses a polyester composition comprising an impact modifier, wherein the impact modifier is preferably an ethylene-methylacrylate copolymer (Dalgewicz col. 13, lines 45-60, col. 14, lines 21-42). Oguro discloses a polyester based resin comprising a polyamide, wherein a MXD6 polyamide is particularly preferable (Oguro [0009, 0018-0019]). Herman discloses the use of post-consumer resins for plastic containers, wherein the container include stress crack resistance are maintained as contrasted to the loss of such physical properties from the use of post consumers (Herman col. 1, line 55 to col. 2, line 12). 
Therefore, Dalgewicz ‘904, Oguro, and Herman provide teaching, suggestion, and motivation. More specifically, Dalgewicz ‘904 and Oguro provide preferred embodiments for an impact modifier and polyamide that are used in a polyester composition (i.e., the first polymeric layer of Dalgewicz). Additionally, the post-consumer resin of Herman is utilized in the third polymeric layer of Dalgewicz (i.e., use of a post-consumer polyolefin rather than a virgin polyolefin) as well as an additional outer layer. 
It is noted that Dalgewicz teaches the use of additional layers and layers made of post-consumer resins for layers, while the third polymeric layer is the inner layer (food contact layer) used for its sealing properties (col. 2, lines 19-32, col. 6, lines 32-62). Then, Herman discloses a post-consumer resin used for plastic containers. Thus, one of ordinary skill in the art would reasonably add an outer layer having the post-consumer resin as taught by Herman opposite to the third polymeric layer, wherein the outer layer maintains stress crack resistance. As such, Applicant’s argument is not found persuasive.
Regarding argument (6), on page 10 of the remarks, Applicant asserts that the rejection recites Dalgewicz, Dalgewicz ‘904, Herman and Rice are directed towards polyester films, when only Rice is directed towards films, and Song relates to films not thermoformed containers (non-analogous art). 
However, the rejection recites that Dalgewicz in view of Dalgewicz ‘904 and Herman (i.e., modified Dalgewicz), and Rice are directed towards polyester films.
Furthermore, thermoformed containers are formed from films, therefore thermoformed containers and films are considered to be analogous. It is noted that the art of containers and packaging for food, are made from films, and the compositions used for the individual films/layers provide various properties (e.g., strength, barrier, color) to the containers and packaging. Therefore, all the references relied upon for the rejection are considered to be analogous by being directed towards containers/packaging, and the films and compositions relied upon to make those containers/packaging. As established by MPEP 2141.01(a) I , it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. As such, Applicant’s argument is not found persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782 


/Eli D. Strah/Primary Examiner, Art Unit 1782